DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Please update the status of the parent application referenced to in the first paragraph of the specification.  
Appropriate correction is required.
Claim Objections
Claims 4 and 11-13 are objected to because of the following informalities: Claim 4, line 2 recites “the symbol waveform” while the antecedent recites “the OFDM symbol”. Please amend claim 4 for consistency with antecedent.  
Claim 11, “encoder (FEC)” should be replaced by “(FEC) encoder”.
Claim 12 is objected to for being dependent on an objected claim 11.
As per claim 13, with respect to “symbol waveform” see claim 4.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 7, 10, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3, “a receiving device” is vague and indefinite as there is an unclear antecedent  in claim 1, last line. 
Claim 7 recites the limitation " the portion of the frequency shifted waveform” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 3, “a receiving device” is vague and indefinite as there is an unclear antecedent  in claim 8, last line. 
As per claim  16, see claim 7. 
Claim 19, line 3, “a receiving device” is vague and indefinite as there is an unclear antecedent  in claim 17, last line. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 13-15, 17 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratnakar et al  US 9,363,072 B2.
As per claim 1, Ratnakar et al  discloses a cyclic prefix generation method and apparatus for wireless communication (see at least fig. 1, fig. 2, fig. 3 and fig. 4) comprising: receiving an orthogonal frequency division multiplexing (OFDM) symbol that comprises a set of samples that represent a portion of the OFDM symbol (fig. 1, 126, 108, 128 and corresponding description text with emphasis on col. Col. 5, lines 49-58, col. 10, lines 60-67, col. 11, lines 48-59); creating a cyclic prefix by prepending a duplicated set of samples to the OFDM symbol to create a prepended OFDM symbol, wherein the duplicated set of samples is a duplication of the set of samples fig. 1, 126, 108, 128 and corresponding  description text with emphasis on col. 11, lines  14-24 ); modifying, by applying a half tone offset, the prepended OFDM symbol to generate a frequency shifted OFDM symbol (fig. 1, 126, 108, 128 and corresponding  description text with emphasis on col. 11, lines  14-24 and col. 29, line 53 ); and transmitting, to a receiving device, the frequency shifted OFDM symbol  (see at least fig. 1, fig. 2, fig. 3 and fig. 4 ( with emphasis on 406). 
As per claim 4, Ratnakar et al  teaches the symbol waveform is associated with  carrier and the carrier is associated with a  frequency see at least col. 10, line10-14 and  lines 58-67 (the waveform 128  is associated with  OFDM (a multicarrier scheme) and associated with a frequency band). 
 As per claim 5,  Ratnakar et al teaches that the receiving device is part of  an IOT system.
As per claim 6, Ratnakar teaches that the receiving device is an LTE enabled device (see at least col. 4, line 63.)
As per claim 8, see rejection of claim 1. In addition, Ratnakar et al further teaches the system further includes a processor coupled to a memory and a D/A for generating an analog transmission signal (see at least col. 13, lines 32-40 and col 27, lines 38-46). 
As per claim 13, see claim  4.
As per claim 14, see claim 5.
As per claim 15, see claim  6.
As per claim 17, see rejection of claim 1. In addition, Ratnakar et al teaches  a computer readable medium (see col. 27, lines 38-46).
As per claim 20, see claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2 , 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar et al  US 9,363,072 B2 in view  of Document Number KR102052381 “’381 Doc. “ thereafter.
As per claim 2, as applied to claim 1 above Ratnakar et al teaches every feature of the invention specified in the claim but fail to teach the cyclic prefix is based on the communication system. The “’381 Doc.” teaches “the number of samples per symbol including the CP used in  current LTE/NR communication system  is a multiple of 16”.  Therefore, it would have been obvious to one skill in the art to select the CP based on the underlying communication system in order to satisfy the technological requirement of the  communication system.
As per claim 9, see claim  2.
As per claim 18, see claim  2.
Claims  3, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar et al  US 9,363,072 B2 in view Document Number  EP 3 457 647 A1” the “’647 Doc.’ thereafter.
As claim 3, as applied to claim 1 above Ratnakar et al teaches every feature of the invention specified in the claim but fail to teach the CP is at least partially  based on  a delay period for a channel of the communication  between a transmitter and a receiving device. The “’647 Doc.” Teaches the additional limitation of the CP length is   based on  a delay period of the channel (the communication  between a transmitter and a receiving device) (see paragraph [0025], last 2 lines). Therefore, it would have been obvious to one skill in the art to insert such a teaching in Ratnakar et al in order to adapt to changes  in the transmission medium to allow optimum communication between the receiver and the transmitter. 
As per claim 10, see claim  3.
As per claim 19, see claim  3.

Claims 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar et al  US 9,363,072 B2 in view of Zhang et al US Patent Number 11,201, 770 B2.
As claim 7, as applied to claim 1 above Ratnakar et al teaches every feature of the invention specified in the claim but fail to teach the  frequency shifted waveform comprises a sample length of x and the portion of the frequency shifted waveform comprises a sample length of y, wherein x is a positive integer and y is a positive integer that is less than x. Zhang et al teaches a similar method and apparatus  wherein frequency shifted waveform (see at least fig. 4, BCA of length  comprises a sample length of 1024 and the portion of the frequency shifted waveform  (see for example fig.4, B) comprises a sample length of 504, wherein 1024 is a positive integer and 504 is a positive integer that is less than 1024. Therefore, it would have been obvious to one skill in the art to  have modify Ratnakar et al in the manner taught by Zhang et al in order to enable the receiver to correctly demodulate data sent by a transmitting end (Zhang col. 1, lines 49-50).

As per claim 16, see claim  7.

Claims 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar et al  US 9,363,072 B2 in view  of Yang Lin et al CN 101119353.
As claim 11, as applied to claim 1 above Ratnakar et al teaches every feature of the invention specified in the claim but fail to teach a forward  error correction encoder that encodes  redundancy data into digital data. Yang Lin et al  teaches a forward  error correction encoder using “LDPC encoder” that provides an encoded data using FEC (note that the function of FEC is to encode redundancy data into  an encoded data. Further Yang et al teaches that the  output of the FEC encoder is provided to an OFDM modulator to produce digital inphase and Quadrature signal (see the translated text). Hence the input to the modulator has to be a digital signal in order to produce a digital output. Therefore, the output of the FEC encoder which is the input to the OFDM Modulator has to be a digital signal. It would have been obvious to one skill in the art to insert such a teaching in  Ratnakar et al in order to keep error  during transmission and/or reception to a minimum.
As per claim 12,  Yang Lin et al teaches that the  output of the FEC encoder is provided to an OFDM modulator to produce digital inphase and digital Quadrature signals (see translated text). Hence the input to the modulator has to be a digital signal in order to produce a digital output. Therefore, the output of the FEC encoder which is the input to the OFDM Modulator has to be a digital signal. It would have been obvious to one skill in the art to insert such a teaching in  Ratnakar et al in  order to shape the signal in format suitable for transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633